--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K
[bonds-8k_1025.htm]
 
Exhibit 10.2

UNIT PURCHASE AGREEMENT
 
This UNIT PURCHASE AGREEMENT (the “Agreement”), dated as of October 19, 2010, is
entered into by and between Bonds.com Group, Inc., a Delaware corporation (the
“Company”) and UBS Americas Inc., a Delaware corporation (the “Buyer”).
 
WHEREAS:
 
A.           The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.
 
B.           The Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, Units (as defined below) of
securities of the Company, as more fully described in this Agreement.  As used
herein, each “Unit” purchased by the Buyer shall consist of:  (i) 100 shares
(the “Shares”) of Series B-1 Convertible Preferred Stock (“Series B-1 Preferred
Stock”) of the Company (subject to adjustment as provided in Section 8 below),
(ii) warrants exercisable for 4,166.67 shares of Series A Participating
Preferred Stock (“Series A Preferred Stock”) at a purchase price of $24.00 per
share (the “Warrants”), and (iii) the right to receive 4,166.67 shares (the
“Performance Shares”) of the Company’s Series A Preferred Stock if the Company
fails to meet performance targets set forth in Section 7.  The Units, the
Shares, the Warrants, the Series A Preferred Stock to be issued pursuant to the
exercise of the Warrants and the Performance Shares are referred to herein as
the “Securities.”
 
C.           Contemporaneously with the execution of this Agreement, the Company
is entering into a Unit Purchase Agreement with Bonds MX, LLC (the “Bonds MX
Purchase Agreement”), pursuant to which Bonds MX, LLC is committing to purchase
an aggregate 20 units of securities of the Company, each of which shall consist
of: (i) 100 shares of the Company’s Series B Convertible Preferred Stock
(“Series B Preferred Stock”), (ii) warrants exercisable for 416,667 shares of
the Company’s common stock par value $.0001 per share (“Common Stock”) at a
purchase price of $0.24 per share, and (iii) the right to receive 416,667 shares
of Common Stock if the Company fails to meet the performance targets set forth
in Section 7.  The aggregate purchase price paid by Bonds MX, LLC pursuant to
the Bonds MX Purchase Agreement shall be $2,000,000, including the cancellation
of indebtedness totaling at least $1,000,000.
 
D.           In connection with the transactions contemplated by this Agreement,
the Company will be offering up to an additional 67.5 units of securities of the
Company, each of which shall consist of: (i) 100 shares of Series B Preferred
Stock, (ii) warrants exercisable for 416,667 additional shares of Common Stock
(or 208,333 additional shares of Common Stock if the unit is purchased after
October 31, 2010), and (iii) the right to receive 416,667 shares of Common Stock
if the Company fails to meet the performance targets set forth in Section
7.  This offering (the “Offering”) will continue through October 31, 2010,
unless the Company elects to extend the period to a date no later than January
31, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
E.           In connection with the transactions contemplated by this Agreement,
the parties hereto, Bonds MX, LLC and certain other stockholders of the Company
are executing and delivering a Series B Stockholders’ Agreement, substantially
in the form attached hereto as Exhibit A (the “Stockholders’ Agreement”).
 
F.           In connection with the transactions contemplated by this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”).
 
NOW, THEREFORE, the Company and the Buyer hereby agree as follows:
 
1.           PURCHASE AND SALE OF UNITS.
 
(a)           Certificate of Designation.  On or prior to the First Tranche
Closing Date (as defined below), the Company shall adopt and file with the
Secretary of State of the State of Delaware the Certificate of Designation in
the form attached hereto as Exhibit C (the “Certificate of Designation”).
 
(b)           First Tranche Closing.  Subject to the satisfaction (or waiver) of
the conditions set forth in Sections 5 and 6 below, the Company shall issue and
sell to the Buyer, and the Buyer agrees to purchase from the Company 7.5 Units
at the first tranche closing (the “First Tranche Closing”).  The First Tranche
Closing shall occur at 10:00 a.m., New York City time, on the date hereof (or
such other date and time as is mutually agreed to by the Company and the Buyer)
at the offices of Bingham McCutchen LLP, 399 Third Avenue, New York, New York
10022.  The date on which the First Tranche Closing is actually held is referred
to herein as the “First Tranche Closing Date.”
 
(c)           Second Tranche Closing.  Subject to the satisfaction (or waiver)
of the conditions set forth in Sections 5 and 6A below, the Company shall issue
and sell to the Buyer, and the Buyer agrees to purchase from the Company 2.5
Units at the second tranche closing (the “Second Tranche Closing”).  The Second
Tranche Closing shall occur at 10:00 a.m., New York City time, on November 1,
2010 (or such other date and time as is mutually agreed to by the Company and
the Buyer) at the offices of Bingham McCutchen LLP, 399 Third Avenue, New York,
New York 10022.  The date on which the Second Tranche Closing is actually held
is referred to herein as the “Second Tranche Closing Date.”
 
(d)           Third Tranche Closing.  Subject to the satisfaction (or waiver) of
all of the conditions set forth in Sections 5 and 6A below, the company shall
issue and sell to the Buyer, and the Buyer agrees to purchase from the Company
2.5 Units at the third tranche closing (the “Third Tranche Closing”; each of the
Second Tranche Closing and the Third Tranche Closing shall be referred to as an
“Additional Closing”, the First Tranche Closing and each Additional Closing
shall be referred to as a “Closing” and each such date is referred to as a
“Closing Date”).  The Third Tranche Closing shall occur at 10:00 a.m., New York
City time, on December 1, 2010 (or such other date and time as is mutually
agreed to by the Company and the Buyer) at the offices of Bingham McCutchen LLP,
399 Third Avenue, New York, New York 10022.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Purchase Price.  The purchase price for each Unit to be purchased
by the Buyer at each Closing hereunder shall be One Hundred Thousand Dollars
($100,000.00) (the “Purchase Price”).
 
(f)           Form of Payment; Delivery.  On each Closing Date, (i) the Buyer
shall pay the Purchase Price to the Company for the Units to be issued and sold
to the Buyer at such Closing by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions and (ii) the Company
shall issue to the Buyer one or more stock certificates, evidencing the number
of Shares to be purchased at such Closing by the Buyer free and clear of any
mortgage, pledge, hypothecation, rights of others, rights of first refusal,
claim, security interest, encumbrance, title, defect, voting trust agreement,
option, lien, taxes, charge or similar restrictions or limitations
(collectively, “Liens”).
 
(g)           Exercise of Warrants.  The Warrants may be exercised at any time
from the Closing Date at which such Warrants are issued until the date which is
five years from such date (the “Warrant Exercise Period”).  Within the Warrant
Exercise Period, the Warrants may be exercised in whole or in part at the price
per share of $24.00 per share of Series A Preferred Stock (the “Warrant Exercise
Price”), such number of shares of Series A Preferred Stock and Warrant Exercise
Price are subject to adjustment as set forth in the Warrant Certificate (as
defined below), payable by certified wire transfer to an account designated by
the Company.  Upon delivery of a Notice of Exercise Form duly executed in the
form attached to the Warrant Certificate (as defined below) hereto (which Notice
of Exercise Form may be submitted by delivery to the Company), together with
payment of the aggregate Warrant Exercise Price for the shares of Series A
Preferred Stock purchased, the Buyer shall be entitled to receive a certificate
or certificates for the shares of Series A Preferred Stock so purchased.  The
Warrants will be certificated in the form attached hereto as Exhibit D (the
“Warrant Certificate”).  All Warrants shall include a cashless exercise feature.
 
(h)           Rounding.  When calculating the number of Securities represented
by a fraction of a Unit, the Company shall round up to the nearest whole
Security.
 
2.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
represents and warrants to the Buyer that:
 
(a)           Organization and Qualification.  Each of the Company and its
“Subsidiaries” (which for purposes of this Agreement means any entity in which
the Company, directly or indirectly, owns at least a majority of the capital
stock or other equity or similar interest) are entities duly organized and
validly existing in good standing under the laws of the jurisdiction in which
they are formed, and have the requisite power and authorization to own their
properties and to carry on their business as now being conducted.  Each of the
Company and each of its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing (or, with respect to the State of Florida,
active status) in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not reasonably be expected to have a Material Adverse Effect.  As used in
this Agreement, “Material Adverse Effect” means any material adverse effect on
the business, properties, assets, operations, results of operations, condition
(financial or otherwise) or prospects of the Company and its Subsidiaries,
individually or taken as a whole, or on the transactions contemplated hereby or
on the other Transaction Documents (as defined in Section 2(b)) or by the
agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.  Except as set forth on Schedule
2(a), the Company has no Subsidiaries and there are no other entities in which
the Company, directly or indirectly, owns any of the capital stock or other
equity or similar interests.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Stockholders’ Agreement, the Certificate
of Designation, the Registration Rights Agreement and each of the other
agreements to be entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof.  The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Units and the Shares
and the reservation for issuance and the issuance of the Series A Preferred
Stock issuable upon exercise of the Warrants have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders.  This Agreement and
the other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
(c)           Issuance of Securities.  The Securities are duly authorized and,
upon issuance in accordance with the terms hereof, shall be validly issued and
free from all Liens with respect to the issue thereof and the Shares shall be
fully paid and nonassessable with the holders being entitled to all rights
accorded to a holder of Series B-1 Preferred Stock.  As of the First Tranche
Closing Date, the Company shall have duly authorized and reserved for issuance a
number of shares of Series A Preferred Stock which equals the maximum number of
shares of Series A Preferred Stock issuable upon exercise of the Warrants.  The
Company shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
capital stock, solely for the purpose of effecting the exercise of the Warrants,
100% of the number of shares of Series A Preferred Stock issuable upon exercise
of the Warrants.  Upon exercise in accordance with the Warrants, the shares of
Series A Preferred issued with respect thereto will be validly issued, fully
paid and nonassessable and free from all Liens with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Series A Preferred Stock.  Assuming the accuracy and completeness of the Buyer’s
representations in Section 3, the offer and issuance by the Company of the
Securities is exempt from registration under the 1933 Act.

 
4

--------------------------------------------------------------------------------

 
 
(d)           No Conflicts.  Except as set forth in Schedule 2(d), the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) result in a violation of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), or the Company’s Bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), any memorandum of association, certificate of
incorporation, articles of association, bylaws, certificate of formation, any
certificate of designation or other constituent documents of the Company or any
of its Subsidiaries, or (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company or any of its Subsidiaries is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of any
Self-Regulatory Organization (as defined below)) applicable to the Company or
any of its Subsidiaries or by which any property or asset of the Company or any
of its Subsidiaries is bound or affected.  For purposes of this Agreement,
“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, Inc. (together with any successor entity, “FINRA”) and any other
commission, board, agency or body that is not a Governmental Authority (as
defined in Section 2(x)(i)) but is charged with the supervision or regulation of
the brokers and dealers that are its members.
 
(e)           Consents.  Other than the filing of the Certificate of Designation
and as set forth on Schedule 2(e), the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
Governmental Authority or Self-Regulatory Organization or any other Person (as
defined in Section 2(p)) in order for it to execute, deliver or perform any of
its obligations under or contemplated by the Transaction Documents, in each case
in accordance with the terms hereof or thereof, except for the filing of a Form
D after the Closing, which will be timely filed.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the First Tranche Closing Date, except for the filing of a Form D after the
Closing, which will be timely filed.  The Company and its Subsidiaries are
unaware of any facts or circumstances that might prevent the Company from
obtaining or effecting any of the registration, application or filings pursuant
to the preceding sentence.  The Company is not in violation of the rules,
regulations or requirements that permit trading of the Common Stock on the OTC
Bulletin Board (“OTCBB”) operated by FINRA that would reasonably lead to the
suspension of the trading of the Common Stock on the OTCBB in the foreseeable
future.
 
(f)           No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its Subsidiaries or affiliates, nor any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by the Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby.  The Company shall pay, and
hold the Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim.  Except as set forth in Schedule 2(f), neither
the Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the sale of the Securities.

 
5

--------------------------------------------------------------------------------

 
 
(g)           No Integrated Offering.  None of the Company, its Subsidiaries,
any of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the 1933 Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to require
approval of stockholders of the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules, regulations or requirements that permit trading of the Common Stock
on the OTCBB that would reasonably lead to the suspension of the trading of the
Common Stock on the OTCBB.  None of the Company, its Subsidiaries, their
affiliates and any Person acting on its or their behalf will take any action or
steps referred to in the preceding sentence that would require registration of
any of the Securities under the 1933 Act or cause the offering of the Securities
to be integrated with other offerings for purposes of any such applicable
stockholder approval provisions.
 
(h)           SEC Documents; Financial Statements.  Except as set forth in
Schedule 2(h), during the two (2) years prior to the date hereof, the Company
has timely (including within any additional time periods provided by Rule 12b-25
under the 34 Act (as defined below)) filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) (all of the foregoing filed prior to the date hereof or prior
to the applicable Closing Date, all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein, and the Company’s Schedule TO filed on June 30, 2010, all amendments
thereto and all schedules and exhibits thereto and to any such amendments
(including, without limitation, each Offer to Exchange filed therewith) being
hereinafter referred to as the “SEC Documents”).  The Company has delivered to
the Buyer or its respective representatives true, correct and complete copies of
the SEC Documents not available on the EDGAR system.  Except as set forth in
Schedule 2(h) or as corrected by subsequent amendments thereto, as of their
respective filing dates, the SEC Documents complied in all material respects
with the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents. As of their respective
filing dates, none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  Except as set forth
in Schedule 2(h), as of their respective filing dates, the financial statements
of the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 
6

--------------------------------------------------------------------------------

 
 
(i)           Absence of Certain Changes.  Except as set forth in the SEC
Documents, since December 31, 2008, there has been no material adverse change
and no material adverse development in the business, properties, operations,
condition (financial or otherwise), results of operations or prospects of the
Company or its Subsidiaries.  Except as disclosed in Schedule 2(i), since
December 31, 2008, neither the Company nor any of its Subsidiaries has (i)
declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, in excess of $100,000 outside of the ordinary course of business or
(iii) had capital expenditures, individually or in the aggregate, in excess of
$100,000.  Neither the Company nor any of its Subsidiaries has taken any steps
to seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings against the Company or any of its Subsidiaries or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
 
(j)           No Undisclosed Events, Liabilities, Developments or
Circumstances.  No event, liability, development or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
business, properties, prospects, operations or financial condition, that would
be required to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its shares of Common Stock and which has not been
publicly disclosed or disclosed to the Buyer.
 
(k)           Conduct of Business; Regulatory Permits.  Neither the Company nor
any of its Subsidiaries is in violation of any term of or in default under any
certificate of designation of any outstanding series of preferred stock of the
Company, their respective certificates of incorporation, bylaws or equivalent
documents.  Neither the Company nor any of its Subsidiaries is in violation of
any judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company or any of its Subsidiaries, and neither the Company
nor any of its Subsidiaries will conduct its business in violation of any of the
foregoing, except for possible violations which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse
Effect.  Without limiting the generality of the foregoing, the Company is not in
violation of any of the rules, regulations or requirements that permit trading
of the Common Stock on the OTCBB that would reasonably lead to the suspension of
the trading of the Common Stock on the OTCBB in the foreseeable future.  The
Company and its Subsidiaries possess all certificates, approvals, authorizations
and permits required by the appropriate Governmental Authorities or
Self-Regulatory Organizations necessary to conduct their respective businesses,
except where the failure to possess such certificates, authorizations or permits
would not have, individually or in the aggregate, a Material Adverse Effect, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit.

 
7

--------------------------------------------------------------------------------

 

(l)           Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company or any of its Subsidiaries (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.
 
(m)           Sarbanes-Oxley Act.  Except as set forth on Schedule 2(m) or in
the SEC Documents, the Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.
 
(n)           Transactions With Affiliates.  Except as set forth on Schedule
2(n) or in the SEC Documents, none of the officers, directors or employees of
the Company or any of its Subsidiaries is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.
 
 
8

--------------------------------------------------------------------------------

 

(o)           Equity Capitalization.  Immediately prior to the consummation of
the First Tranche Closing and the first closing under the Bonds MX Purchase
Agreement, the authorized capital stock of the Company consists of (x)
300,000,000 shares of Common Stock, 103,793,700 shares of which, as of the date
hereof, are issued and outstanding and 62,122,855 shares of which are reserved
for issuance pursuant to the Company’s employee incentive plan and other options
and warrants outstanding and (y) 1,000,000 shares of preferred stock, par value
$.0001 per share, (1) 450,000 of which have been designated Series A Preferred
Stock and 85,835 of which are issued and outstanding, (2) 20,000 of which have
been designated Series B Preferred Stock and none of which are issued and
outstanding, and (3) 6,000 of which have been designated Series B-1 Preferred
Stock and none of which are issued and outstanding.  All of such outstanding
shares have been, or upon issuance will be, validly issued and are fully paid
and nonassessable.  The rights, privileges and preferences of the Series B-1
Preferred Stock are as stated in the Certificate of Designation and as provided
by the Delaware General Corporation Law.  Immediately prior to the First Tranche
Closing and the first closing under the Bonds MX Purchase Agreement, the
outstanding shares of the Company’s capital stock are held of record and, to the
knowledge of the Company, beneficially by the Persons and in the amounts set
forth on Schedule 2(o); provided, that Schedule 2(o) does not identify all
record or beneficial owners of less than 5% calculated on a fully diluted basis
and including the economic dilution of the outstanding shares of Series A
Preferred Stock.  Except as set forth on Schedule 2(o): (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any Liens suffered or permitted by the Company; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its securities under the 1933 Act; (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (vii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (viii)
the Company and its Subsidiaries have no liabilities or obligations required to
be disclosed in the SEC Documents but not so disclosed in the SEC
Documents.  The Company has furnished or made available to the Buyer upon the
Buyer’s request, true, correct and complete copies of the Certificate of
Incorporation and the Bylaws.
 
(p)           Indebtedness and Other Contracts.  Except as disclosed in Schedule
2(p) or in the SEC Documents, neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness (as defined below), (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument would
reasonably be expected to result in a Material Adverse Effect, or (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.  For
purposes of this Agreement:  (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services,
including, without limitation, “capital leases” in accordance with United States
generally accepted accounting principles (other than trade payables entered into
in the ordinary course of business), (C) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (D) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a limited partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof.

 
9

--------------------------------------------------------------------------------

 
 
(q)           Absence of Litigation.  Except as set forth in the SEC Documents
or on Schedule 2(q), there is no action, suit, proceeding, inquiry or
investigation before or by any Governmental Authority or Self-Regulatory
Organization pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Series B Preferred Stock,
the Series B-1 Preferred Stock, the Series A Preferred Stock, the Common Stock
or any of the Company’s or the Company’s Subsidiaries’ officers or directors,
whether of a civil or criminal nature or otherwise, that, if adversely
determined, would, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
 
(r)           Employee Relations.  Neither the Company nor any of its
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union.  Except as set forth on Schedule 2(r), the Company and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer (as defined in Rule 501(f) of the 1933 Act) of the Company or
any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary.  No
executive officer of the Company or any of its Subsidiaries, to the knowledge of
the Company or any of its Subsidiaries, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any of
its Subsidiaries to any liability with respect to any of the foregoing
matters.  The Company and its Subsidiaries are in compliance with all federal,
state, local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
 
10

--------------------------------------------------------------------------------

 
 
(s)           Title.  Except as set forth on Schedule 2(s), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all Liens except such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries.  Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.
 
(t)           Intellectual Property Rights.  Except as set forth on Schedule
2(t), the Company and its Subsidiaries own, control or  license adequate valid
and enforceable rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, software, documentation,
original works of authorship, patents, patent rights, copyrights, inventions,
improvements, licenses, approvals, governmental authorizations, trade secrets
and other intellectual property rights and all applications and registrations
therefor (“Intellectual Property Rights”) necessary or appropriate to conduct
their respective businesses as now conducted or as proposed to be conducted
after the First Tranche Closing Date.  None of the Company’s Intellectual
Property Rights has expired or terminated or has been abandoned, or is expected
to expire or terminate or are expected to be abandoned within three years from
the First Tranche Closing Date.  The Company does not have any knowledge of any
infringement by the Company or its Subsidiaries of Intellectual Property Rights
of others.  There is no claim, action or proceeding being made or brought, or to
the knowledge of the Company or any of its Subsidiaries, being threatened,
against the Company or any of its Subsidiaries regarding its Intellectual
Property Rights.  Except as set forth on Schedule 2(t), neither the Company nor
any of its Subsidiaries is aware of any facts or circumstances which might give
rise to any of the foregoing infringements or claims, actions or
proceedings.  The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights.

 
11

--------------------------------------------------------------------------------

 
 
(u)           Tax Status.  Except as set forth on Schedule 2(u), the Company and
each of its Subsidiaries (i) has made or filed all foreign, U.S. federal, state
and local income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, whether or
not, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no material Liens with respect to taxes upon the assets or
properties of either the Company or its Subsidiaries, other than with respect to
taxes not yet due and payable.  There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim.
 
(v)           Internal Accounting and Disclosure Controls.  Except as set forth
in the SEC Documents, the Company and each of its Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  Except as set forth in the SEC Documents, the
Company maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the 1934 Act) that are effective in ensuring that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
1934 Act is accumulated and communicated to the Company’s management, including
its principal executive officer or officers and its principal financial officer
or officers, as appropriate, to allow timely decisions regarding required
disclosure.

 
12

--------------------------------------------------------------------------------

 
 
(w)           Transfer Taxes.  On each Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to the Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
 
(x)           Broker Dealer Entities.
 
(i)           The Company and each Subsidiary of the Company (the “Broker Dealer
Entities”) that is required to be registered as a broker or a dealer with the
SEC, the securities commission or similar authority of any domestic or foreign
governmental or regulatory authority, department, board, instrumentality,
agency, court, tribunal arbitrator, commission or other entity (each a
“Governmental Authority”) is duly registered as such (and is listed on Schedule
2(x)(i) with its respective jurisdictions of registration and Self-Regulatory
Organization memberships), and such registrations are in full force and effect,
and each Broker Dealer Entity is a member in good standing with all applicable
Self-Regulatory Organizations, and each Broker Dealer Entity’s Uniform
Application for Broker Dealer Registration on Form BD, as amended as of the date
hereof, and each of its other registrations, forms and other reports filed with
any Governmental Authority or Self-Regulatory Organization in connection with
its activities as a broker or a dealer and is in compliance in all material
respects with the applicable requirements of the 1934 Act and other applicable
law and rules and does not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and no Broker Dealer Entity has exceeded in any material
way with respect to its business, the business activities enumerated in any
Self-Regulatory Organization membership agreements or other limitations imposed
in connection with its registrations, forms (including Form BDs) and other
reports filed with any Governmental Authority or Self-Regulatory Organization.
 
(ii)          Since October 4, 2007, none of the Broker Dealer Entities or any
of their respective “associated persons of a broker or dealer” (as defined in
the 1934 Act) has been, or currently is, ineligible or disqualified pursuant to
Section 15, Section 15B or Section 15C of the 1934 Act to serve as a broker or
dealer or as an “associated person of a broker or dealer” (as defined in the
1934 Act), nor is there any legal, administrative, arbitral, or other
proceedings, suits, actions, claims, investigations, complaints or hearings by
or before a Governmental Authority or Self-Regulatory Organization pending, or
threatened in writing, by any Governmental Authority or Self-Regulatory
Organization, which would reasonably be expected to become the basis for any
such ineligibility or disqualification, nor is there any reasonable basis for a
proceeding or investigation, whether formal or informal, preliminary or
otherwise, that is reasonably likely to result in any such ineligibility or
disqualification.
 
(iii)         Each of the Broker-Dealer Entities is in compliance in all
material respects with Regulation T of the Board of Governors of the Federal
Reserve System and the margin rules or similar rules of a Self-Regulatory
Organization of which such Broker-Dealer Entity is a member, including the rules
governing the extension or arrangement of credit to customers, and none of the
Company or its Subsidiaries other than the Broker Dealer Entities has or does
extend or arrange credit for any customer within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
 
 
13

--------------------------------------------------------------------------------

 
 
(iv)         Each of the Broker Dealer Entities is in compliance with all
applicable regulatory net capital requirements.
 
(v)          To the Company’s knowledge, no facts or circumstances exist that
would cause any Self-Regulatory Organization or any other Governmental Authority
to revoke or restrict the Broker Dealer Entities’ licenses, permits, approvals,
authorizations, consents, registrations, certificates and orders to operate in
any jurisdiction as a broker or a dealer after the sale of Units contemplated by
this Agreement.
 
(vi)         Each of the Broker Dealer Entities is in compliance with all
applicable compliance with all applicable provisions of Regulation ATS under the
1934 Act.
 
(y)           Investment Company Status.  The Company is not, and upon
consummation of the sale of the Securities, and for so long as the Buyer holds
any Securities, will not be, an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.
 
(z)           Stock Option Plans. Each stock option granted by the Company was
granted (i) in accordance with the terms of the applicable Company stock option
plan (if any) and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under generally accepted accounting principles and applicable law. No
stock option granted under the Company’s stock option plan has been
backdated.  The Company has not knowingly granted, and there is no and has been
no Company policy or practice to knowingly grant, stock options prior to, or
otherwise knowingly coordinate the grant of stock options with, the release or
other public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.
 
(aa)           Disclosure.  The Company understands and confirms that the Buyer
will rely on the foregoing representations in effecting transactions in
securities of the Company.  To the Company’s knowledge, all disclosures
regarding the Company, or any of its Subsidiaries, their business and the
transactions contemplated hereby set forth in this Agreement and the other
Transaction Documents, including the Schedules hereto and thereto are true and
correct and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company or any of its Subsidiaries
during the twelve (12) months preceding the date of this Agreement did not at
the time of release contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The Company acknowledges and agrees that the Buyer
makes or has made no representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.

 
14

--------------------------------------------------------------------------------

 
 
3.           BUYER’S REPRESENTATIONS AND WARRANTIES.  
 
(a)           Validity; Enforcement.  The Transaction Documents have been duly
and validly authorized, executed and delivered on behalf of the Buyer and shall
constitute the legal, valid and binding obligations of the Buyer enforceable
against the Buyer in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
(b)           No Public Sale or Distribution.  The Buyer is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act and the Buyer does not have a
present arrangement to effect any distribution of Securities to or through any
person or entity; provided, however, that by making the representations herein,
the Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act.  The Buyer is acquiring the Securities hereunder in the ordinary
course of its business.  The Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.
 
(c)           Accredited Investor Status.  The Buyer is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D.
 
(d)           Reliance on Exemptions.  The Buyer understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyer
to acquire the Securities.
 
(e)           Information.  The Buyer and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Buyer.  The Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company.  Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its advisors, if any, or its representatives shall modify, amend or affect
the Buyer’s right to rely on the Company’s representations and warranties
contained herein.  The Buyer understands that its investment in the Securities
involves a high degree of risk and is able to afford a complete loss of such
investment.  The Buyer has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
its acquisition of the Securities.

 
15

--------------------------------------------------------------------------------

 
 
(f)           Transfer or Resale.  The Buyer understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Buyer shall
have delivered to the Company an opinion of counsel, in a form reasonably
satisfactory to the Company, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Buyer provides the Company with
reasonable assurance that such Securities can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as amended,
(or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made), may be deemed to be an underwriter (as that term is defined
in the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other Person is under any obligation to register the Securities
under the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  Notwithstanding the foregoing, the
Securities may be pledged in connection with a bona fide margin account or other
loan or financing arrangement secured by the Securities and such pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and if the Buyer effects a pledge of Securities it shall
not be required to provide the Company with any notice thereof or otherwise make
any delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, this Section 3(f).
 
(g)           General Solicitation.  The Buyer is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or, to the
Buyer’s knowledge, any other general solicitation or general advertisement.
 
4.           COVENANTS.
 
(a)           Form D and Blue Sky.  The Company agrees to file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Buyer promptly after such filing.  The Company, on or before the
First Tranche Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Buyer pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyer on or prior to the First Tranche Closing
Date.  The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the First Tranche Closing Date.
 
(b)           Reporting Status.  For so long as the Buyer owns any Securities,
the Company shall timely file all reports required to be filed with the SEC
pursuant to the 1934 Act, and the Company shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would otherwise permit such termination.

 
16

--------------------------------------------------------------------------------

 
 
(c)           Use of Proceeds.  The Company will use the proceeds from the sale
of the Securities for general corporate and for working capital purposes and not
for the redemption or repurchase of any of its or its Subsidiaries’ equity
securities.
 
(d)           Transfer Restrictions.
 
(i)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an affiliate of the Buyer, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the 1933 Act.  As a condition of transfer, any such transferee shall agree
in writing to be bound by the terms of this Agreement.
 
(ii)          The Buyer agrees to the imprinting, so long as is required by this
Section 4(d), of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
(e)           Removal of Legend. Certificates evidencing the Securities shall
not contain any legend (including the legend set forth in Section 4(d) hereof):
(i) while a registration statement covering the resale of such security is
effective under the 1933 Act, or (ii) if such Securities are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such Securities and
without volume or manner-of-sale restrictions, or (iii) if such legend is not
required under applicable requirements of the 1933 Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).  The Company
agrees that at such time as such legend is no longer required under this Section
4(e), it will, no later than three trading days following the delivery by the
Buyer to the Company or the Company’s transfer agent of a certificate
representing the Securities, as applicable, issued with a restrictive legend
along with an acceptable legal opinion and broker representation letter, deliver
or cause to be delivered to the Buyer a certificate representing such shares
that is free from all restrictive and other legends.  The Company may not make
any notation on its records or give instructions to the Company’s transfer agent
that enlarge the restrictions on transfer set forth in this Section.
 
 
17

--------------------------------------------------------------------------------

 
 
(f)           Compliance with 1933 Act.  The Buyer agrees that the Buyer will
sell any Securities pursuant to either the registration requirements of the 1933
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in Section 4(e) is predicated upon the
Company's reliance upon this understanding.
 
(g)           Public Announcements.  The Company and the Buyer shall consult
with each other before issuing, and provide each other the opportunity to review
and comment upon, any press release or other public statement with respect to
the transactions contemplated hereby, and shall not issue any such press release
or make any such public statement prior to such consultation, except as may be
required by applicable law or any applicable stock exchange.
 
(h)           Internal Controls.  The Company has in place a plan to address the
material weaknesses in its internal control over financial reporting and will,
in the six months following the First Tranche Closing Date, take such steps as
are commercially reasonable to address the material weaknesses in its internal
control over financial reporting identified by the Company’s accountants.
 
(i)           Closing Documents.  On or prior to fourteen (14) calendar days
after the First Tranche Closing Date, the Company agrees to deliver, or cause to
be delivered, to the Buyer and Bingham McCutchen LLP a complete closing set of
the Transaction Documents, the Securities and any other document required to be
delivered to any party pursuant to Section 5 or 6 hereof or otherwise.
 
(j)           Additional Purchasers.  The Company shall not sell any additional
securities pursuant to the Offering unless the purchasers thereof shall have
executed and delivered a joinder to the Stockholders’ Agreement.
 
(k)           Limitations on Issuance of Securities with Anti-Dilution
Features.  Other than warrants comprising a portion of the units sold pursuant
to the Offering, the Company shall not sell any warrants, convertible debt or
other securities convertible into the Company’s Common Stock that include
dilution protection provisions other than provisions relating to stock splits,
reclassifications, stock dividends and other like kind events.
 
 
18

--------------------------------------------------------------------------------

 
 
(l)           Schedule Updates.  The Company may, at any time and from time to
time after the First Tranche Closing, and not less than five (5) Business Days
prior to the Second Tranche Closing or Third Tranche Closing, by notice in
accordance with the terms of this Agreement, deliver to the Buyer a proposed
supplement or amendment to any one or more Schedules to the Company’s
representations and warranties in Section 2 to set forth, include or otherwise
identify any updated, additional or changed information from what was previously
set forth, included or otherwise identified on such Schedules (each, a “Proposed
Schedule Update”).  If any matter disclosed in a Proposed Schedule Update would,
in absence of the addition of such disclosure to the Schedules to the Company’s
representations and warranties in Section 2, cause a failure of the condition to
closing set forth in Section 6A(vii), the Buyer shall have no obligation to
purchase Units at any Additional Closings scheduled to occur after the date of
delivery of such Proposed Schedule Update.  Any information set forth, included
or otherwise identified in any Proposed Schedule Update that is approved by the
Buyer or that would not (in absence of disclosure) cause a failure of the
condition to closing set forth in Section 6A(vii) shall be a “Schedule Update”
(it being understood that the Buyer’s purchase of Units at an Additional Closing
subsequent to the Company’s timely delivery of a Proposed Schedule Update
pursuant to this Section 4(l) shall be deemed an approval of such Proposed
Schedule Update).  All information set forth, included or otherwise identified
in any Schedule Update in accordance with this Section 4(l) shall be deemed
disclosed with respect to the representations and warranties made by the Company
at any Closing subsequent to the date such Schedule Updates are approved (or
deemed approved), but shall not be deemed disclosed with respect to any
representations or warranties made at a Closing prior to the date such Schedule
Update is delivered.  For the avoidance of doubt, neither the Buyer’s approval
of a Schedule Update nor its purchase of Units at an Additional Closing
subsequent to the Company’s timely delivery of a Proposed Schedule Update shall
constitute a waiver of any of the Buyer’s remedies relating to any breach of
representations or warranties made at a Closing prior to the date such Schedule
Update is delivered, including any rights pursuant to Section 9.
 
(m)           The Company shall not amend any of the O’Krepkie Letter (as
defined below), the Radnor Engagement Letter Amendment (as defined below), the
Radnor Revenue Sharing Agreement Amendment (as defined below) or the Financial
Advisory Agreement Termination and Release (as defined below) without the prior
written consent of the Buyer.
 
5.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Units to the Buyer
at any Closing is subject to the satisfaction, at or before the applicable
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Buyer with prior written
notice thereof:
 
(i)           The Buyer shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.
 
(ii)          The Buyer shall have delivered to the Company the Purchase Price
for the Units being purchased by the Buyer at such Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.
 
 
19

--------------------------------------------------------------------------------

 
 
(iii)         The representations and warranties of the Buyer shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
are true and correct in all respects) as of the date when made and as of the
applicable Closing Date as though made at that time (except for representations
and warranties that speak as of a specific date which shall be true and correct
as of such specified date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the applicable Closing Date.
 
(iv)         UBS Securities LLC (“UBS”) and its Affiliates shall be continuing
to perform under that certain Licensing and Services Agreement, dated January
11, 2010 (the “UBS Commercial Agreement”), by and among the Company, Bonds.com,
Inc. and UBS, in a manner substantially consistent with their current
performance thereunder.
 
6.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE AT THE FIRST
TRANCHE CLOSING.
 
The obligation of the Buyer hereunder to purchase the Units at the First Tranche
Closing is subject to the satisfaction, at or before the First Tranche Closing
Date, of each of the following conditions, provided that these conditions are
for the Buyer’s sole benefit and may be waived by the Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:
 
(i)           The Company shall have filed the Certificate of Designation with
the Secretary of State of Delaware, which shall continue to be in full force and
effect as of the First Tranche Closing.
 
(ii)          The Company shall have executed and delivered to the Buyer (i)
each of the Transaction Documents and (ii) copies of one or more certificates
representing the shares of Series B-1 Preferred Stock being purchased by the
Buyer at the First Tranche Closing pursuant to this Agreement.
 
(iii)         The Buyer shall have received the opinion of Hill Ward Henderson,
the Company’s outside counsel (“Company Counsel”), dated as of the First Tranche
Closing Date, in substantially the form attached hereto as Exhibit E.
 
(iv)         The first tranche closing under the Bonds MX Purchase Agreement
shall have occurred (or shall be taking place simultaneously with the Closing
hereunder), and Bonds MX, LLC shall have shall have executed and delivered the
Stockholders’ Agreement to the Buyer.
 
(v)          The Company shall have executed and delivered to Buyer the Warrant
Certificate representing Warrants issued at the First Tranche Closing.
 
(vi)         Each of the other parties to the Amendment and Release attached as
Exhibit F hereto shall have executed and delivered such agreement to the
Company.
 
 
20

--------------------------------------------------------------------------------

 
 
(vii)        Each of the other parties to the Amendment and Release attached as
Exhibit G hereto shall have executed and delivered such agreement to the
Company.
 
(viii)       The Company and each of the holders of Convertible Promissory Notes
identified on Exhibit H-1 hereto shall have entered into a binding written
agreement to modify such Convertible Promissory Notes as set forth in Exhibit
H-1 hereto;  the Company and the holder of the Second Amended and Restated Grid
Secured Promissory Note, dated November 9, 2009, shall have entered into an
amendment in the form attached hereto as Exhibit H-2.
 
(ix)          The exchange offer described in the Offer to Exchange filed with
the U.S. Securities and Exchange Commission by the Company on June 30, 2010, as
amended, shall have been accepted and consummated in accordance with the terms
and conditions set forth in such Offer to Exchange, without regards to any
amendments to such Offer to Exchange made after the date hereof, with no less
than 80% of the outstanding rights and warrants having been tendered.
 
(x)           The Company and the other parties thereto shall have entered into
each of the following: the letter agreement attached as Exhibit I hereto (the
“O’Krepkie Letter”), Second Amendment to the Radnor Research and Trading Company
Engagement Agreement attached as Exhibit J hereto (the “Radnor Engagement Letter
Amendment”), Termination of Restated Revenue Sharing Agreement attached as
Exhibit K hereto (the “Radnor Revenue Sharing Agreement Amendment”), and
Termination and Release attached as Exhibit L hereto (the “Financial Advisory
Agreement Termination and Release”).
 
(xi)          The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction as of a date within ten
(10) days of the First Tranche Closing Date.
 
(xii)         The Company shall have delivered to the Buyer a certificate,
executed by the Secretary of the Company and dated as of the First Tranche
Closing Date, as to (i) the resolutions consistent with Section 2(b) as adopted
by the Company’s Board of Directors in a form reasonably acceptable to the
Buyer, (ii) the Certificate of Incorporation and (iii) the Bylaws, each as in
effect at the First Tranche Closing.
 
 
21

--------------------------------------------------------------------------------

 
 
(xiii)        The representations and warranties of the Company shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
are true and correct in all respects) as of the date when made and as of the
First Tranche Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date) and the Company shall have
performed, satisfied and complied in all respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the First Tranche Closing
Date.  The Buyer shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the First Tranche Closing Date, to
the foregoing effect and as to such other matters as may be reasonably requested
by the Buyer.
 
(xiv)        The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Units.
 
(xv)         The Company shall have delivered to the Buyer such other documents
relating to the transactions contemplated by this Agreement as the Buyer or its
counsel may reasonably request.
 
6A.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE AT AN ADDITIONAL
CLOSING.
 
The obligation of the Buyer hereunder to purchase the Units at an Additional
Closing is subject to the satisfaction, at or before the corresponding Closing
Date, of each of the following conditions, provided that these conditions are
for the Buyer’s sole benefit and may be waived by the Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:
 
(i)           The Company shall have executed and delivered to the Buyer one or
more certificates representing the shares of Series B-1 Preferred Stock being
purchased by the Buyer at the Additional Closing pursuant to this Agreement.
 
(ii)          The corresponding second or third tranche closing under the Bonds
MX Purchase Agreement shall have occurred (or shall be taking place
simultaneously with such Additional Closing), and the purchaser under the Bonds
MX Purchase Agreement shall have purchased at least 4 units at such
corresponding closing.
 
(iii)         The Company shall have executed and delivered to Buyer the Warrant
Certificate representing Warrants issued at such Additional Closing.
 
(iv)         The Company shall have delivered to the Buyer a certificate
evidencing the incorporation and good standing of the Company and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction as of a date within ten
(10) days of the applicable Closing Date.
 
 
22

--------------------------------------------------------------------------------

 
 
(v)          The Company shall have delivered to the Buyer a certificate,
executed by the Secretary of the Company and dated as of the applicable Closing
Date, as to (i) the Certificate of Incorporation and (ii) the Bylaws, each as in
effect at such Additional Closing.
 
(vi)         The Company shall not have taken steps to seek protection pursuant
to any bankruptcy law, nor shall the Company have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy proceedings
against the Company or any of its Subsidiaries or any actual knowledge of any
fact which would reasonably lead a creditor to do so.
 
(vii)        After taking into account any Schedule Updates accepted or deemed
accepted by Buyer pursuant to Section 4(l), the representations and warranties
of the Company shall be true and correct in all material respects (except for
those representations and warranties that are qualified by materiality or
Material Adverse Effect, which are true and correct in all respects) as of the
date when made and as of the date of such Additional Closing as though made at
that time (except for representations and warranties that speak as of a specific
date which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the applicable Closing
Date.  The Buyer shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the applicable Closing Date, to
the foregoing effect and to the matters described in Section 6A(vi).
 
7.           PERFORMANCE SHARES.  On the final closing date of the Offering, the
Company shall reserve that number of shares of Series A Preferred Stock equal to
the number of Performance Shares issuable to Buyer hereunder.  If the Company
generates less than $7,500,000 in revenue for the first full twelve calendar
months following the final closing date of the Offering, determined in
accordance with GAAP consistently applied (the “Performance Period”), the
Company shall issue to the Buyer a number of Performance Shares equal to the
product of (i) the aggregate number of Performance Shares multiplied by (ii) (A)
$7,500,000 minus revenue for the Performance Period, divided by (B) $7,500,000,
multiplied by (iii) a fraction, the numerator of which is the dollar amount of
Units purchased by Buyer at all Closings, and the denominator of which is
$1,250,000.  The Company shall perform the calculation contemplated by this
Section 7 within 30 days following the end of the Performance Period and, if
applicable, shall issue Performance Shares promptly thereafter.  The issuance of
such Performance Shares shall be deemed an adjustment to the Purchase
Price.  Notwithstanding anything in the foregoing Section 7, if Buyer, in its
sole discretion, determines that accepting all or a portion of the Performance
Shares would violate regulatory requirements applicable to Buyer, Buyer may
decline to accept all or a portion of such Performance Shares.
 
8.           ISSUANCE OF ADDITIONAL SHARES OF SERIES B-1 PREFERRED STOCK AND
WARRANTS.
 
(a)           Protection with Respect to Subsequent Closings in the Offering.

 
23

--------------------------------------------------------------------------------

 
 
(i)           If, pursuant to the Offering, the Company shall sell any “units”
at a price per unit that is less than the aggregate “Stated Value” of all shares
Series B Preferred Stock and/or Series B-1 Preferred Stock included in such
units, (any such issuance, a “Dilutive Issuance”), the Company shall issue to
Buyer a number of shares of Series B-1 Preferred Stock equal to (x) the quotient
obtained by dividing (A) the Purchase Price by (B) the per “unit” purchase price
paid in the Dilutive Issuance, minus (y) the number of Shares issued to Buyer at
all Closings hereunder.
 
(ii)          If, pursuant to the Offering, the Company shall sell any “units”
including warrants exercisable for shares of Series B Preferred Stock with an
exercise price of less than $0.24 (or warrants exercisable for shares of Series
A Preferred Stock with an exercise price of less than $24.00), the Company
agrees to amend the Warrant Certificates issued in respect of the Warrants to
provide for the same exercise price (with necessary adjustments to account for
differences between voting and non-voting securities).
 
(iii)         If any “unit” sold pursuant to the Offering includes warrants
exercisable for more than 416,667 shares of Common Stock (or 4,166.67 shares of
Series A Preferred Stock), or the right to receive up to more than 416,667
shares of Common Stock (or 4,166.67 shares of Series A Preferred Stock) upon
failure to meet the performance targets set forth in Section 7, the Company
agrees to issue to Buyer warrants and/or such rights such that Buyer shall hold
the same number and composition of warrants and/or such rights per unit
purchased as the subsequent purchaser (with necessary adjustments to account for
differences between voting and non-voting securities).
(b)           Adjustment Relating to Timing of Closing Offering.  If, on or
before December 15, 2010, the Company shall not have sold securities pursuant to
the Offering (as the same may be modified or amended from time to time) for an
aggregate purchase price of at least $8,000,000 (including the surrender,
cancellation or conversion of indebtedness), the Company shall issue to Buyer
and each other purchaser in the Offering who shall have purchased its securities
on or before October 31, 2010 (Buyer and each other qualifying purchaser, a
“Protected Purchaser”) additional shares of Series B Preferred Stock and/or
Series B-1 Preferred Stock (based on the type of security previously purchased
by them in the Offering) (the “Adjustment Shares”) and shall amend the warrant
certificates issued in respect of the warrants purchased by each Protected
Purchaser in the Offering to adjust the warrant exercise price to be the
Adjusted Warrant Exercise Price (as defined below).
 
The number of Adjustment Shares to which each Protected Purchaser shall be
entitled shall be determined as follows:
 
(i)           Buyer shall be issued a number of Adjustment Shares such that,
taken together with all other shares of capital stock held by Buyer or issuable
upon exercise or conversion of securities held by Buyer, Buyer shall hold 19.9%
of the capital stock of the Company (assuming for these purposes that no other
holder of options, warrants or convertible securities exercises or converts such
securities).

 
24

--------------------------------------------------------------------------------

 
 
(ii)          Each other Protected Purchaser shall be issued a number of
Adjustment Shares equal to (x) the number of shares of Series B Preferred Stock
and/or Series B-1 Preferred Stock comprised in the units purchased by such
Protected Purchaser in the Offering multiplied by (y) a fraction (A) the
numerator of which is the number of Adjustment Shares to which Buyer is entitled
as calculated pursuant to Section 8(b)(i) and (B) the denominator of which is
the number of Shares issued to Buyer at all Closings hereunder.
 
“Adjusted Warrant Exercise Price” shall mean, for all Protected Purchasers, a
price per share equal to (x) the Purchase Price divided by (y) the sum of (A)
the number of Shares issued to Buyer at all Closings hereunder plus (B) the
number of Adjustment Shares to which Buyer is entitled as calculated pursuant to
Section 8(b)(i); provided, that the Adjusted Warrant Exercise Price for warrants
exercisable for shares of Series A Preferred Stock shall be the price per share
calculated pursuant to the immediately preceding clause multiplied by 100.
 
Notwithstanding anything in the foregoing Section 8(b), if Buyer, in its sole
discretion, determines that accepting all or a portion of its respective
Adjustment Shares would violate regulatory requirements applicable to Buyer,
Buyer may decline to accept all or a portion of such Adjustment Shares.
 
(c)           Limitation to this Section 8.  Notwithstanding anything to the
contrary in this Section 8, if and to the extent the issuance of any shares of
capital stock or other securities pursuant to this Section 8 would result in (i)
the aggregate number of the Company’s issued and outstanding shares of Common
Stock exceeding the number of the Company’s then authorized shares of Common
Stock, (ii) the aggregate number of the Company’s issued and outstanding shares
of preferred stock exceeding the number of the Company’s then authorized shares
of preferred stock, or (iii) the aggregate number of any class or series of
preferred stock exceeding the number of the Company’s then authorized shares of
such class or series of preferred stock, then the issuance of such shares and/or
other securities shall be reduced such that they do not exceed the applicable
amount referenced in each of the foregoing clauses (i), (ii) and (iii).  For
purposes of the foregoing, (x) the aggregate number of the Company’s issued and
outstanding shares of Common Stock shall be calculated on a fully-diluted basis
(including, without limitation, assuming the exercise, conversion or exchange of
all securities exercisable, convertible or exchangeable, directly or indirectly,
for shares of Common Stock and the issuance of any other securities issuable
pursuant to this Agreement or any other agreement (and the subsequent exercise,
conversion or exchange of any such securities which are exercisable, convertible
or exchangeable for shares of Common Stock)), and (y) the aggregate number of
the Company’s issued and outstanding shares of preferred stock and any class or
series thereof shall be calculated assuming the exercise, conversion or exchange
of all securities exercisable, convertible or exchangeable, directly or
indirectly, for shares of preferred stock and such class or series and the
issuance of any other securities issuable pursuant to this Agreement or any
other agreement (and the subsequent exercise, conversion or exchange of any such
securities which are exercisable, convertible or exchangeable for shares of
preferred stock or such class or series thereof).  If the foregoing results in
the reduction of the number of shares or other securities to be issued to the
Buyer and any other person or entity pursuant to this Agreement, then such
reduction or limitation shall be applied among Buyer and such other person or
entity pro rata based upon the amount of shares or other securities Buyer and
such other person or entity would otherwise have been entitled to receive.

 
25

--------------------------------------------------------------------------------

 
 
9.           TERMINATION.  IN THE EVENT THAT THE FIRST TRANCHE CLOSING SHALL NOT
HAVE OCCURRED WITH RESPECT TO THE BUYER ON OR BEFORE TEN (10) BUSINESS DAYS FROM
THE DATE HEREOF DUE TO THE COMPANY’S OR THE BUYER’S FAILURE TO SATISFY THE
CONDITIONS SET FORTH IN SECTIONS 5 AND 6 ABOVE (AND THE NONBREACHING PARTY’S
FAILURE TO WAIVE SUCH UNSATISFIED CONDITION(S)), THE NONBREACHING PARTY SHALL
HAVE THE OPTION TO TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH BREACHING PARTY
AT THE CLOSE OF BUSINESS ON SUCH DATE WITHOUT LIABILITY OF ANY PARTY TO ANY
OTHER PARTY.
 
10.           MISCELLANEOUS.
 
(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
 
26

--------------------------------------------------------------------------------

 
 
(d)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e)           Entire Agreement; Amendments.  This Agreement, the Certificate of
Designation and all other Transaction Documents supersede all other prior oral
or written agreements between the Buyer, the Company, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the other Transaction Document and the instruments referenced
herein and therein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Buyer and any of their respective successors or assigns.  No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.
 
(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service prior to such courier’s deadline for next Business
Day delivery to the recipient (all delivery fees and charges prepaid), in each
case properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:
 
If to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue, 8th Floor
New York, New York 10017
Fax No:  (212) 946-3999
Attention:  Chief Executive Officer

 
27

--------------------------------------------------------------------------------

 
 
with a copy (for informational purposes only) to:
 
Hill Ward Henderson
3700 Bank of America Plaza
101 East Kennedy Boulevard
Tampa, Florida 33602
Telephone: (813) 227-8484
Facsimile:  (813) 221-2900
Attention:  Mark A. Danzi, Esq.
 
If to the Buyer:
 
UBS Americas Inc.
677 Washington Boulevard
Stamford, CT 06901
Telephone: (203) 719-5427
Facsimile: (203) 719-5627
Attention:  Head of Traded Products - Legal
 
with a copy (for informational purposes only) to:
 
Bingham McCutchen LLP
399 Third Avenue
New York, New York 10022
Telephone: (212) 705-7278
Facsimile: (212) 702-3645
Attention: Kenneth A. Kopelman, Esq.
 
or to such other address, facsimile number and/or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company and Buyer shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyer; provided,
that the Buyer may assign some or all of its rights and obligations hereunder to
an affiliate of the Buyer, without the consent of the Company, in which event
such assignee shall be deemed to be the Buyer hereunder with respect to such
assigned rights and obligations; provided that as a condition to any such
assignment the assignee shall agree to be bound by the terms of this Agreement
as the Buyer hereunder and the Buyer shall not be relieved of liability for the
performance of its obligations hereunder.

 
28

--------------------------------------------------------------------------------

 
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(i)           Survival of Representations and Warranties and Covenants.  The
representations and warranties, covenants and agreements of the Company and the
Buyer contained in this Agreement shall survive the Closings.  The Company shall
not have any liability pursuant to Section 9(k)(i) unless a claim is made
hereunder prior to the twelve month anniversary of the date of this Agreement,
in which case such representation and warranty and covenant shall survive as to
such claim until such claim has been finally resolved.
 
(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)           Indemnification.
 
(i)           Subject to Section 9(i) and the other provisions of this Section 9
(k), in consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities thereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and each other holder of
the Securities and all of their stockholders, partners, members, officers,
directors, employees and direct or indirect investors and any of the foregoing
Persons’ agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or any other
certificate, instrument or document contemplated hereby (but not any other
Transaction Document), (b) any breach of any covenant, agreement or obligation
of the Company contained in this Agreement or the Stockholders’ Agreement or any
other certificate, instrument or document contemplated hereby or thereby (but
not any other Transaction Document), or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these
purposes a derivative action brought on behalf of the Company) and arising out
of or resulting from (i) the execution, delivery, performance or enforcement of
this Agreement or any other certificate, instrument or document contemplated
hereby (but not any other Transaction Document), (ii) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Securities, or (iii) the status of the Buyer or holder of
the Securities as an investor in the Company pursuant to the transactions
contemplated by this Agreement; provided that this clause (c) shall not apply if
a court of competent jurisdiction has determined that the cause of action, suit
or claim is a result of, relates to, arises out of the Buyer’s gross negligence,
intentional misconduct or fraud.  Notwithstanding anything to the contrary
contained in this Agreement: (i) the maximum aggregate amount of Indemnified
Liabilities that may be recovered from the Company by the Indemnitees pursuant
to this Section 9(k) shall be equal to the Purchase Price; and (ii) the Seller
shall not be liable to the Indemnitees for any claim for indemnification
pursuant to this Section 9(k) unless and until the aggregate amount of
Indemnified Liabilities that may be recovered from the Seller equals or exceeds
$100,000 (the “Basket Amount”), in which case the Seller shall be liable only
for the Indemnified Liabilities pursuant to this Section 9(k) in excess of the
Basket Amount. To the extent that the foregoing undertaking by the Company may
be unenforceable for any reason, the Company shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
 
29

--------------------------------------------------------------------------------

 


(ii)          The Basket Amount, maximum liability and any Indemnified
Liabilities pursuant to this Section 9(k) shall be calculated net of (A)
payments actually recovered by an Indemnitee under any insurance policy with
respect to such Indemnified Liabilities (net of collection costs, increases in
premiums and retro-premiums) and (B) any actual recovery by the Indemnitee from
any other Person with respect to such Indemnified Liabilities (net of collection
costs); provided; however, that no Indemnitee shall have any obligation to
mitigate its losses with respect to any Indemnified Liability.


(iii)         In the event the conclusion, settlement or determination of any
action, suit, proceeding, arbitration or dispute between the Company and
Duncan-Williams, Inc. related to the matters described on Schedule 2(t) results
in the Company issuing shares of capital stock to Duncan-Williams, Inc. or any
of its Affiliates, the Company shall issue (and take such steps as are necessary
in order to issue) to Buyer such number of shares of capital stock and rights to
acquire shares of capital stock of the same type and with the same terms as are
then held by Buyer so that Buyer’s fully-diluted ownership percentage as of the
time immediately prior to the issuance to Duncan Williams, Inc. (the “Measure
Time”) is not decreased by such issuance; provided that the relative amount of
shares of capital stock and rights to acquire shares of capital stock that are
issued to Buyer as a result of the foregoing will be in the same relative
amounts as each class or series of capital stock and each right to purchase
shares of capital stock held by Buyer as of the Measure Time.  For avoidance of
doubt, (A) if Buyer does not own either shares of capital stock or rights to
purchase shares of capital stock as of the Measure Time, then none of such
securities would be issued pursuant to the foregoing provision, and (B) if, as
of the Measure Time, Buyer holds rights to purchase capital stock with different
terms, then each such right shall be considered a different right to purchase
capital stock and the rights to be issued pursuant to this provision shall be
issued in the same relative amounts as such rights held by Buyer as of the
Measure Time.  Notwithstanding the foregoing, in no event will shares of capital
stock or rights to purchase shares of capital stock be issued to Buyer pursuant
to the foregoing provisions to the extent any dilution to Buyer is eliminated
through other anti-dilution protection rights (including any reduction of the
exercise price of any rights to purchase capital stock).

 
30

--------------------------------------------------------------------------------

 
 
(l)           No Strict Construction; Definition of Business Day.  The language
used in this Agreement will be deemed to be the language chosen by the parties
to express their mutual intent, and no rules of strict construction will be
applied against any party.  As used herein, the term “Business Day” shall mean
any day other than (a) a Saturday or Sunday and (b) any day on which banks are
required or permitted to be closed in New York, New York.
 
(m)           Definition of Knowledge.  “Knowledge,” including the phrase “to
the Company’s knowledge,” shall mean the knowledge after reasonable
investigation of the officers and senior employees of the Company.
 
(n)           Remedies.  The Buyer and each holder of the Securities shall have
all rights and remedies set forth in the Transaction Documents and all rights
and remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law.  Any Person having any rights under any provision of this Agreement shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law.  Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under the Transaction Documents, any
remedy at law may prove to be inadequate relief to the Buyer.  The Company
therefore agrees that the Buyer shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.
 
[Signature Page Follows]

 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Buyer and the Company have caused this Unit Purchase
Agreement to be duly executed as of the date first written above.
 



   
COMPANY:
         
BONDS.COM GROUP, INC.
         
By:
/s/ Michael O. Sanderson    
Name:
Michael O. Sanderson    
Title:
Chief Executive Officer






   
BUYER:
         
UBS AMERICAS INC.
         
By:
/s/ Per Dyrvik    
Name:
Per Dyrvik    
Title:
Managing Director






   
By:
/s/ Joan Lavis    
Name:
Joan Lavis    
Title:
Managing Director

 
 
 

--------------------------------------------------------------------------------

 

Exhibit H-1
 
Restructuring of Convertible Debt



   
ORIGINAL
   
 
 
BORROWING
 
ORIGINAL
DESCRIPTION OF DEBT
 
DATE
 
PRINCIPAL
Second Amended and Restated Grid Secured Promissory Note - Valhalla Investment
Partners, L.P.
 
11/09/09
  $ 300,000
Christopher D. Moody Revocable Trust - Convertible Promissory Note
 
09/22/08
  $ 1,236,836
Christopher D. Moody Revocable Trust - Convertible Promissory Note
 
12/12/08
  $ 50,000
Valhalla Investment Partners, L.P. Note Payable - 2008 Loan
 
09/22/08
  $ 203,800
Neil Moody Revocable Trust - Convertible Promissory Note
 
10/20/08
  $ 250,000
Calvin Klein - Tranche 1 - Convertible Promissory Note
 
09/22/08
  $ 200,000
Calvin Klein - Tranche 2 - Convertible Promissory Note
 
11/20/08
  $ 25,000
Calvin Klein - Tranche 3 - Convertible Promissory Note
 
01/30/09
  $ 75,000
John Klein - Tranche 1 - Convertible Promissory Note
 
09/22/08
  $ 125,000
John Klein - Tranche 2 - Convertible Promissory Note
 
11/20/08
  $ 100,000
John Klein - Tranche 3 - Convertible Promissory Note
 
01/30/09
  $ 50,000
John Klein - Tranche 4 - Convertible Promissory Note
 
06/08/09
  $ 50,000
Henryka & Roman Marszalek - Tranche 1 - Convertible Promissory Note
 
10/20/08
  $ 50,000
Henryka & Roman Marszalek - Tranche 2 - Convertible Promissory Note
 
06/08/09
  $ 25,000
John Edward Platecki - Tranche 1 - Convertible Promissory Note
 
10/20/08
  $ 25,000
John Edward Platecki - Tranche 2 - Convertible Promissory Note
 
06/08/09
  $ 25,000
Robert & Rosa Tobiansky - Tranche 1 - Convertible Promissory Note
 
11/20/08
  $ 25,000
Robert & Rosa Tobiansky - Tranche 2 - Convertible Promissory Note
 
12/12/08
  $ 25,000
Bob Jones - Tranche 1 - Convertible Promissory Note
 
04/30/09
  $ 400,000
Susan and Terry McCarthy - Tranche 1 - Convertible Promissory Note
 
06/08/09
  $ 50,000
